Exhibit 12(a) Entergy Arkansas, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends Twelve Months Ended December 31, 30-Jun 2004 2005 2006 2007 2008 2009 Total Interest Charges $84,430 $84,992 $85,809 $91,740 $87,732 $91,834 Interest applicable to rentals 13,171 13,911 11,145 10,919 20,687 13,072 Total fixed charges, as defined 97,601 98,903 96,954 102,659 108,419 104,906 Preferred dividends, as defined (a) 12,646 12,093 10,041 11,104 20,957 25,609 Combined fixed charges and preferred dividends, as defined $110,247 $110,996 $106,995 $113,763 $129,376 $130,515 Earnings as defined: Net Income $142,210 $174,635 $173,154 $139,111 $47,152 $29,406 Add: Provision for income taxes: Total 89,064 96,949 56,824 85,638 96,623 94,418 Fixed charges as above 97,601 98,903 96,954 102,659 108,419 104,906 Total earnings, as defined $328,875 $370,487 $326,932 $327,408 $252,194 $228,730 Ratio of earnings to fixed charges, as defined 3.37 3.75 3.37 3.19 2.33 2.18 Ratio of earnings to combined fixed charges and preferred dividends, as defined 2.98 3.34 3.06 2.88 1.95 1.75 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
